Citation Nr: 0217795	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Adequacy of substantive appeal as to the issue of 
entitlement to a temporary total evaluation for a period 
of hospitalization from December 1992 to January 1993.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of 
the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for post-traumatic stress disorder and denied a 
temporary total evaluation for a period of hospitalization 
from December 1992 to January 1993.


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress 
disorder based upon a verified stressor.  

2.  The veteran's substantive appeal, filed in March 1995, 
did not discuss any errors of fact or law regarding the 
issue of entitlement to a temporary total evaluation for a 
period of hospitalization from December 1992 to January 
1993.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).

2.  An adequate substantive appeal regarding entitlement 
to a temporary total evaluation for a period of 
hospitalization from December 1992 to January 1993 was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
and to 38 C.F.R. § 3.159 pertaining to VA assistance in 
the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder by means of the discussions in 
the February 1994 rating decision, the February 1995 
statement of the case, and the June 1998, July 1999, and 
March 2000 supplemental statements of the case.  In the 
February 1995 statement of the case and the supplemental 
statements of the case, the RO provided the veteran with 
the applicable regulations that applied to his claim.  In 
the February 1995 statement of the case, the RO 
specifically provided the veteran with 38 C.F.R. 
§ 3.304(f), which indicates what evidence is necessary to 
establish a claim for service connection for post-
traumatic stress disorder.  In all the adjudicative 
actions, the RO explained how none of the veteran's 
stressors were able to be verified.  The RO further 
explained that without corroboration of the inservice 
stressors, service connection for post-traumatic stress 
disorder could not be granted.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed, as that is the sole 
basis for VA's denial of his claim. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  Following the 
veteran's request for service connection for post-
traumatic stress disorder, the RO wrote to the veteran in 
May 1993, asking that he submit specific details of his 
inservice stressors and stated that such information was 
necessary to make a decision in his claim.  The RO also 
stated the following:

We must have post-service medical 
records to support your claim.  Can you 
obtain medical records for us of your 
treatment since service?  If you have 
received treatment, furnish the name 
and address of any doctors or hospitals 
rendering such treatment, and the dates 
of treatment.  Also, complete and 
return the enclosed VA Form 21-4142, to 
authorize release of information from 
them.  If you have received treatment 
at a VA facility or at VA expense, 
furnish the dates and places of such 
treatment.  We will then obtain the 
necessary reports of such treatment.

Thus, the Board finds that the RO has fulfilled its duty 
to inform the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's available service medical 
records from the National Personnel Records Center and his 
service personnel records.  The veteran has indicated 
treatment at VA facilities in Colorado, New Mexico, and 
Oklahoma, which records have been obtained and associated 
with the claims file.  The veteran submitted a copy of the 
letter from the Social Security Administration, showing 
that he had been granted disability benefits, in part, as 
a result of post-traumatic stress disorder.  The decision 
shows that the records used in granting disability 
benefits were VA medical records.  The Administrative Law 
Judge did not mention any private treatment for post-
traumatic stress disorder, or any evidence that was not 
part of the VA claims file.  The veteran has submitted 
private medical records.

Additionally, the RO submitted numerous requests to verify 
the veteran's stressors.  In November 1993, the RO sought 
verification of the veteran's stressors through the U.S. 
Army & Joint Services Environmental Support Group (ESG).  
Subsequently, in May 1997, the RO submitted a request for 
verification of the veteran's alleged stressors to the 
United Stated Armed Services Center for the Research of 
Unit Records (USASCRUR).  In the November 1993 response 
from ESG, it indicated that the morning reports from the 
veteran's unit in Vietnam could be obtained from the NPRC.  
In January 2001, the RO sought the morning reports, which 
morning reports were received and associated with the 
claims file.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

While this appeal was pending, the applicable regulations 
regarding service connection for post-traumatic stress 
disorder, 38 C.F.R. § 3.304(f), were amended on June 18, 
1999, effective March 7, 1997.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999).  The amended 38 C.F.R. § 3.304(f) 
states that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of 
the claimed inservice stressor.

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing post-traumatic 
stress disorder, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and 
(3) credible supporting evidence that the claimed 
inservice stressor occurred.  See 64 Fed. Reg. 32807-
32808.

With respect to the first element (a diagnosis of post-
traumatic stress disorder), the United States Court of 
Appeals for Veterans Claims (the Court) has held that "a 
clear (that is, unequivocal) post-traumatic stress 
disorder diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable (Diagnostic and Statistical Manual of Mental 
Disorders (DSM)) criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, 
the Court concluded that "under the DSM-IV, the mental 
illness of post-traumatic stress disorder would be treated 
the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition." Id. at 141.

If the "claimed stressor is not combat related, a 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor 
and must be corroborated by 'credible supporting 
evidence.'"  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  Instead, the record must contain 
evidence which corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI, 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of 
an inservice stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen, 10 Vet. App. 128; 
Moreau, 9 Vet. App. 389; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The VA ADJUDICATION MANUAL M21-1 (M21-1) 
provides that the required "credible supporting evidence" 
of a non-combat stressor "may be obtained from" service 
records or "other sources."  See M21-1, part VI, formerly 
7.46.

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder.  The 
reasons follow.

The Board will concede that a diagnosis of post-traumatic 
stress disorder has been entered based upon the veteran's 
report of the inservice stressors.  However, the veteran's 
claim fails because he has not brought forth evidence to 
corroborate his inservice stressors.  

The veteran's occupational specialty was that of an 
aircraft and engine mechanic.  He did not receive any 
awards that would indicate that he engaged in combat, to 
include the Purple Heart, which the veteran contends that 
he received.  The veteran has alleged having been wounded 
in action in Vietnam, which the Board finds is neither 
credible or corroborated.  Specifically, the veteran 
alleges that he injured his back when a helicopter he was 
in went down and that the pilot of the helicopter was 
killed.  The RO did three searches through ESG, USASCRUR, 
and NPRC to verify this particular stressor and the other 
stressors.  None of these facilities were able to verify 
the veteran's stressor of the helicopter crash, to include 
his being wounded in action and the pilot being killed in 
action.  Additionally, ESG and USASCRUR were unable to 
verify the other stressors that the veteran reported, 
including that he had worked as a gunner and had engaged 
in combat.  The veteran provided the month and the year of 
his stressors, and again, none of them could be verified 
even by morning reports.  

Additionally, the service personnel records do not show 
that the veteran was wounded in action.  The veteran 
alleges that he sustained a back injury when a helicopter 
crashed while in Vietnam.  The service medical records are 
silent for any low back complaints, to include any low 
back disability.  The veteran was examined in 1972 and 
1973, and both times showed normal findings pertaining to 
the spine.  While the veteran reported a history of 
recurrent back pain, he did not attribute it to a 
helicopter crash in Vietnam.  The Board gives more 
probative value to documents created contemporaneously to 
service than post service allegations of his having 
injured his back in a helicopter crash.  The morning 
reports would very likely have been able to establish a 
helicopter crash had one occurred.  As stated above, the 
morning reports could not substantiate the veteran's 
inservice stressors.

Finally, a review of the evidence of record reveals no 
supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated 
in the alleged events.  Here, the only evidence that 
supports the veteran's allegation of the inservice 
stressors are his statements.  The veteran's statements, 
by themselves, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an 
inservice stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen, 10 Vet. App. 128; 
Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  
Thus, the VA examiners's findings that the veteran has 
post-traumatic stress disorder based upon the stressors he 
reported would not provide corroboration.  The evidentiary 
record in this case clearly shows that a properly 
supported diagnosis of post-traumatic stress disorder has 
not been substantiated, and there is no evidence that the 
veteran served in combat or was exposed to life-
threatening situations on isolated occasions.  

While the Board has considered the doctrine of affording 
the veteran the benefit of the doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant resolution of this matter on that basis.  See 
38 C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. at 55.

The Board does not dispute that the veteran has a 
psychiatric disorder; however, the record does not support 
a finding that the veteran has post-traumatic stress 
disorder attributable to his military service, or any 
incident therein.  As stated above, the evidence of record 
does not verify that the veteran engaged in combat, and 
there is no credible supporting evidence that his alleged 
combat stressors occurred, apart from the veteran's own 
lay statements.  Therefore, the veteran's claim for 
service connection for post-traumatic stress disorder 
fails on the bases that all of the elements required for a 
such a showing under 38 C.F.R. § 3.304(f) have not been 
met.  Thus, the preponderance of the evidence is against 
entitlement to service connection for post-traumatic 
stress disorder.

III.  Adequacy of substantive appeal

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of 
entitlement to a temporary total evaluation for a period 
of hospitalization from December 1992 to January 1993. 

In a September 2002 letter, the veteran and his 
representative were given notice that the Board was going 
to consider whether the substantive appeal on the issue of 
entitlement to a temporary total evaluation for a period 
of hospitalization from December 1992 to January 1993 was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (2002).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so 
in the first instance is prejudicial to the veteran.  Cf. 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue 
does not violate the veteran's procedural rights.  The 
September 2002 letter to the veteran provided him notice 
of the regulations pertinent to the issue of adequacy of 
substantive appeals, as well as notice of the Board's 
intent to consider this issue.  He and his representative 
were provided 60 days to submit argument on this issue; no 
response was received.  The veteran was also provided an 
opportunity to request a hearing on this issue, but he did 
not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the 
merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any 
party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, 
of a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an 
adequate substantive or formal appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202 (2002).

In a February 1994 rating decision, the RO denied 
entitlement to a temporary total evaluation for a period 
of hospitalization from December 1992 to January 1993.  
The veteran filed a notice of disagreement, which was 
received at the RO in April 1994.  A statement of the case 
was issued in February 1995.  Under pertinent statutory 
provisions, a claimant must file a substantive appeal to 
perfect an appeal, following the issuance of the statement 
of the case.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998); see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA 
Form 9, Appeal to the Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2002).  The substantive appeal should 
set out specific arguments relating to errors of fact or 
law made by the RO in reaching the determination being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202.  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  
Id.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

In this case, the veteran submitted a VA Form 9, which was 
received at the RO in March 1995.  In the VA Form 9, the 
veteran addressed only his claim for entitlement to 
service connection for post-traumatic stress disorder.  
The VA Form 9 was silent as to his claim for entitlement 
to a temporary total evaluation for a period of 
hospitalization from December 1992 to January 1993.  
Additionally, the veteran did not check the box on the VA 
Form 9, which indicated that he was appealing all the 
issues addressed in the statement of the case.  The Board 
finds that in the VA Form 9, the veteran did not 
specifically allege any error of law or fact regarding the 
issue of entitlement to a temporary total evaluation for a 
period of hospitalization from December 1992 to January 
1993.

An application for review on appeal shall not be 
entertained unless it is in conformity with chapter 71, 
Title 38, United States Code.  38 U.S.C.A. § 7108 (West 
1991).  There has not been an adequate appeal as to the 
issue of entitlement to a temporary total evaluation for a 
period of hospitalization from December 1992 to January 
1993.  Therefore, the appeal was not perfected, and the 
Board is without jurisdiction to adjudicate this claim.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 
(2002); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

The appeal as to the claim for a temporary total 
evaluation for a period of hospitalization from December 
1992 to January 1993 is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

